[Cite as State ex rel. Galloway v. Lucas Cty. Court of Common Pleas, 130 Ohio St.3d 206,
2011-Ohio-5259.]




  THE STATE EX REL. GALLOWAY, APPELLANT, v. LUCAS COUNTY COURT OF
                       COMMON PLEAS ET AL., APPELLEES.
     [Cite as State ex rel. Galloway v. Lucas Cty. Court of Common Pleas,
                      130 Ohio St.3d 206, 2011-Ohio-5259.]
Criminal procedure—Judgment entries in compliance with Crim.R. 32(C)—Writs
        of mandamus and procedendo denied.
   (No. 2011-0871—Submitted October 5, 2011—Decided October 18, 2011.)
               APPEAL from the Court of Appeals for Lucas County,
                          No. L-10-1132, 2011-Ohio-1876.
                                __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the request
of appellant, Carlos G. Galloway Jr., for writs of mandamus and procedendo to
compel appellees, Lucas County Court of Common Pleas and Judge Denise Ann
Dartt, to issue judgments in his criminal cases that comply with Crim.R. 32(C)
and constitute final, appealable orders.
        {¶ 2} The sentencing entries in Galloway’s criminal cases fully complied
with Crim.R. 32(C) by including the jury verdicts upon which the convictions are
based, the sentence, and the signature of the judge and by being entered on the
journal by the clerk of court. See State ex rel. Peterson v. Durkin, 129 Ohio St.3d
213, 2011-Ohio-2639, 951 N.E.2d 381, ¶ 1.
        {¶ 3} Moreover, insofar as Galloway claims that one of his sentencing
entries did not properly reflect the jury’s verdict, he raises mere error, and he had
an adequate remedy by appeal to raise the issue.            See generally Manns v.
Gansheimer, 117 Ohio St.3d 251, 2008-Ohio-851, 883 N.E.2d 431, ¶ 6
(“sentencing errors are not jurisdictional and are not remediable * * * by
                            SUPREME COURT OF OHIO




extraordinary writ”); State ex rel. Jelinek v. Schneider, 127 Ohio St.3d 332, 2010-
Ohio-5986, 939 N.E.2d 847, ¶ 13 (neither mandamus nor procedendo will issue if
the relator has an adequate remedy in the ordinary course of law).
       {¶ 4} Finally, any error regarding the imposition of court costs can be
challenged by appeal. State ex rel. Whittenberger v. Clarke (2000), 89 Ohio St.3d
207, 208, 729 N.E.2d 756.
       {¶ 5} Therefore, the court of appeals properly denied Galloway’s request
for extraordinary relief in mandamus and procedendo, and we affirm that
judgment.
                                                               Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Carlos G. Galloway Jr., pro se.
       Julia R. Bates, Lucas County Prosecuting Attorney, and John A. Borell,
Assistant Prosecuting Attorney, for appellees.
                            ______________________




                                         2